Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hulbert et al., US PGPUB 2021/0357169 hereinafter referenced as Hulbert in view of Mensinger et al., US PGPUB 2016/0335409 hereinafter referenced as Mensinger.

As to claim 1, Hulbert discloses a method comprising: identifying sensitive information within content displayable with use of a display of a computing device (e.g. identifying private content 822 and private content 826 on first and second electronic devices 500-1 and 500-2 respectively); and
responsive to a determination to display the content on the secondary display, modifying the content based on the added metadata so that sensitive information is hidden from view while the content is shown on the secondary display; and providing on the secondary display the modified content so as to prevent the sensitive information from being viewable by users not authorized to view such sensitive information ([0294] In some embodiments, manipulating the virtual content causes a second portion of the virtual content that was previously visible on the second display to become hidden on the second display, and that second portion of the virtual content that was previously hidden on the first display to become visible on the first display such that the first portion remains visible throughout various manipulations on at least one of the displays, albeit from different perspectives).
Hulbert does not specifically disclose adding metadata to the sensitive information, the metadata to cause a change in an appearance of the content before display of that content on a secondary display, the secondary display being separate from the display of the computing device.
However, in the same endeavor, Mensinger discloses adding metadata to the sensitive information, the metadata to cause a change in an appearance of the content before display of that content on a secondary display, the secondary display being separate from the display of the computing device ([0062] at processes 202 and 204, the first display 104a and the second display 104b can separately send their data to a server in cloud computing architecture 106. The data can include a private header, a private data section, a public header, public content, and/or metadata describing the timing of the post and the display making the post).
Therefore, it would have been obvious to one of ordinary skill in the art, to modify the disclosure of Hulbert to further include Mensinger’s metadata forming method in order to enhance information exchanging process with intention of protecting information from misused. 

As to claim 12, Hulbert discloses a computing device comprising: a memory (e.g. memory 102, fig. 1A); and one or more processors (e.g. processors 120, fig. 1A) in communication with the memory and configured to, identify sensitive information within content displayable with use of a display of a computing device (e.g. identifying private content 822 and private content 826 on first and second electronic devices 500-1 and 500-2 respectively); and 
responsive to a determination to display the content on the secondary display, modify the content based on the added metadata so that sensitive information is hidden from view while the content is shown on the secondary display; and provide on the secondary display the modified content so as to prevent the sensitive information from being viewable by users not authorized to view such sensitive information ([0294] in some embodiments, manipulating the virtual content causes a second portion of the virtual content that was previously visible on the second display to become hidden on the second display, and that second portion of the virtual content that was previously hidden on the first display to become visible on the first display such that the first portion remains visible throughout various manipulations on at least one of the displays, albeit from different perspectives).
Hulbert does not specifically disclose add metadata to the sensitive information, the metadata to cause a change in an appearance of the content before display of that content on a secondary display, the secondary display being separate from the display of the computing device.
However, in the same endeavor, Mensinger discloses add metadata to the sensitive information, the metadata to cause a change in an appearance of the content before display of that content on a secondary display, the secondary display being separate from the display of the computing device ([0062] at processes 202 and 204, the first display 104a and the second display 104b can separately send their data to a server in cloud computing architecture 106. The data can include a private header, a private data section, a public header, public content, and/or metadata describing the timing of the post and the display making the post).
Therefore, it would have been obvious to one of ordinary skill in the art, to modify the disclosure of Hulbert to further include Mensinger’s metadata forming method in order to enhance information exchanging process with intention of protecting information from misused.

As to claim 2, the combination of Hulbert and Mensinger discloses the method of claim 1. The combination further discloses, responsive to the determination to display the content on the secondary display, providing a toggle control configured to enable or disable modifying of the content based on the added metadata (Hulbert, [0254] In some embodiments, the electronic device receives (798-56), via the one or more input devices, a request to replace the one or more location-specific editing controls with one or more global editing controls (e.g., toggling of a toggle affordance displayed on the second display for toggling between location-specific editing controls and global editing controls), such as selection of button 698 in FIG. 6MM).

As to claim 3, the combination of Hulbert and Mensinger discloses the method of claim 2. The combination further discloses, responsive to disabling of the modifying of the content based on the added metadata, providing on the secondary display the content without modification based on the added metadata (Hulbert, [0345] In response, the first electronic device 500-1 presents an indication 1036 that video is disabled and continues to display the document 1024b and the toolbar 1026b on the second display 504-2 of the first electronic device 500-1).

As to claim 4, the combination of Hulbert and Mensinger discloses the method of claim 3. The combination further discloses, responsive to enabling of the modifying of the content based on the added metadata subsequent to the disabling of the modifying of the content based on the added metadata, providing on the secondary display the content with the modification based on the added metadata so as to prevent the sensitive information from being viewable by users not authorized to view such sensitive information (Hulbert, [0310] The electronic device optionally displays (998-18), on the second display, a private content region including first content (e.g., an image, a video, etc.), wherein content in the private content region, including the first content, is not shared with the second electronic device (e.g., the private content is displayed in a private space of the user interface of the first electronic device), as shown in FIGS. 8BB-8FF).

As to claim 5, the combination of Hulbert and Mensinger discloses the method of claim 1. The combination further discloses,  the metadata added to the sensitive information defines an adjustment of at least one item of sensitive information from a first font size to a second font size, the second font size being different than the first font size (Hulbert, [0781] as another example, when an e-mail application has the current input focus of the soft keyboard, the toolbar includes tools related to e-mail, such as a files tray to embed files (e.g., photos, videos, documents, or other file types) into an e-mail and text formatting tools (e.g., font size, font color, font style, copy, paste, cut, etc.)).

As to claim 6, the combination of Hulbert and Mensinger discloses the method of claim 1. The combination further discloses,  the metadata added to the sensitive information defines an adjustment of at least one item of sensitive information from a first font color to a second font color, the second font color being different than the first font color (Hulbert, [0781] As another example, when an e-mail application has the current input focus of the soft keyboard, the toolbar includes tools related to e-mail, such as a files tray to embed files (e.g., photos, videos, documents, or other file types) into an e-mail and text formatting tools (e.g., font size, font color, font style, copy, paste, cut, etc.)).

As to claim 7, the combination of Hulbert and Mensinger discloses the method of claim 1. The combination further discloses, the metadata added to the sensitive information defines an adjustment of at least one item of sensitive information from a first font background color to a second font background color, the second font background color being different than the first font background color (Hulbert, [0194] When the second application is displayed and the first application ceases to be displayed, the first application becomes a background application).

As to claim 8, the combination of Hulbert and Mensinger discloses the method of claim 1. The combination further discloses,  the metadata added to the sensitive information defines an adjustment of at least one item of sensitive information from a first Zoom percentage to a second zoom percentage, the second zoom percentage being different than the first zoom percentage (Hulbert, [0237] In some embodiments, the gesture input comprises an enlarging input (e.g., a pinch to zoom gesture to zoom into the content displayed on the first display) to display an enlarged first portion of the content on the first display, the content including the enlarged first portion displayed on the first display and a second portion not displayed on the first display (754), such as in FIG. 6I).

As to claim 9, the combination of Hulbert and Mensinger discloses the method of claim 1. The combination further discloses, modifying the content based on the added metadata causes at least one item of sensitive information to be displayed in obfuscated form while the content is shown on the secondary display (Hulbert, [0385] In some embodiments, the focused mode mutes notifications and hides one or more items displayed on the first electronic device).

As to claim 10, the combination of Hulbert and Mensinger discloses the method of claim 1. The combination further discloses,  the secondary display has a screen attribute that is different than a screen attribute of the display of the computing device (Hulbert, [0262] For example, the displays, user interfaces, relative positions of the displays, display modes, etc., described above with reference to method 700 optionally have one or more of the characteristics of the displays, user interfaces, relative positions of the displays, display modes, etc. described herein with reference to other methods described herein (e.g., methods 900, 1100, 1300, 1500, 1700, 1900 and 2100). For brevity, these details are not repeated here).

As to claim 11, the combination of Hulbert and Mensinger discloses the method of claim 1. The combination further discloses, responsive to a determination that the content provided on the secondary display is to be displayed on the display of the computing device, providing on the display of the computing device the content without modification based on the added metadata (Hulbert, [0248] The above-described manner of displaying images from which to select on one display and a selected image on another display allows the electronic device to maintain the consistent display of information on a given display (e.g., content from which to select on one display, and focused content on the other display)).

As to claim 13, the combination of Hulbert and Mensinger discloses the computing device of claim 12. The combination further discloses, the one or more processors are further configured to, responsive to the determination to display the content on the secondary display, provide a toggle control configured to enable or disable modification of the content based on the added metadata (Hulbert, [0254] In some embodiments, the electronic device receives (798-56), via the one or more input devices, a request to replace the one or more location-specific editing controls with one or more global editing controls (e.g., toggling of a toggle affordance displayed on the second display for toggling between location-specific editing controls and global editing controls), such as selection of button 698 in FIG. 6MM).

As to claim 14, the combination of Hulbert and Mensinger discloses the computing device of claim 13. The combination further discloses, the one or more processors are further configured to, responsive to disablement of the modification of the content based on the added metadata, provide on the secondary display the content without modification based on the added metadata (Hulbert, [0345] In response, the first electronic device 500-1 presents an indication 1036 that video is disabled and continues to display the document 1024b and the toolbar 1026b on the second display 504-2 of the first electronic device 500-1).

As to claim 15, the combination of Hulbert and Mensinger discloses the computing device of claim 14. The combination further discloses, the one or more processors are further configured to, responsive to enablement of the modification of the content based on the added metadata subsequent to the disablement of the modification of the content based on the added metadata, provide on the secondary display the content with the modification based on the added metadata so as to prevent the sensitive information from being viewable by users not authorized to view such sensitive information (Hulbert, [0310] The electronic device optionally displays (998-18), on the second display, a private content region including first content (e.g., an image, a video, etc.), wherein content in the private content region, including the first content, is not shared with the second electronic device (e.g., the private content is displayed in a private space of the user interface of the first electronic device), as shown in FIGS. 8BB-8FF).

As to claim 16, the combination of Hulbert and Mensinger discloses the computing device of claim 12. The combination further discloses, the metadata added to the sensitive information defines one of: an adjustment of at least one item of sensitive information from a first font size to a second font size, the second font size being different than the first font size; an adjustment of at least one item of sensitive information from a first font color to a second font color, the second font color being different than the first font color; an adjustment of at least one item of sensitive information from a first font background color to a second font background color, the second font background color being different than the first font background color; or
an adjustment of at least one item of sensitive information from a first zoom percentage to a second zoom percentage, the second zoom percentage being different than the first zoom percentage (Hulbert, [0781] as another example, when an e-mail application has the current input focus of the soft keyboard, the toolbar includes tools related to e-mail, such as a files tray to embed files (e.g., photos, videos, documents, or other file types) into an e-mail and text formatting tools (e.g., font size, font color, font style, copy, paste, cut, etc.)).

As to claim 17, the combination of Hulbert and Mensinger discloses the computing device of claim 12. The combination further discloses, the one or more processors are further configured to, responsive to a determination that the content provided on the secondary display is to be displayed on the display of the computing device, provide on the display of the computing device the content without modification based on the added metadata (Hulbert, [0248] The above-described manner of displaying images from which to select on one display and a selected image on another display allows the electronic device to maintain the consistent display of information on a given display (e.g., content from which to select on one display, and focused content on the other display)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hulbert.

As to claim 18, Hulbert discloses a method comprising: identifying sensitive information within content to be displayed on a display of a computing device (e.g. identifying private content 822 and private content 826 on first and second electronic devices 500-1 and 500-2 respectively); and
responsive to a determination to display the content on a secondary display distinct from a display of the computing device, modifying the content so that sensitive information is hidden from view while the content is shown on the secondary display; and displaying on the secondary display the modified content so as to prevent the sensitive information from being viewable ([0294] in some embodiments, manipulating the virtual content causes a second portion of the virtual content that was previously visible on the second display to become hidden on the second display; wherein the content on the second display without the hidden virtual content read as the modified content).

As to claim 19, Hulbert discloses the method of claim 18. Hulbert further discloses providing a toggle control for enabling or disabling modifying of the content (Hulbert, [0254] In some embodiments, the electronic device receives (798-56), via the one or more input devices, a request to replace the one or more location-specific editing controls with one or more global editing controls (e.g., toggling of a toggle affordance displayed on the second display for toggling between location-specific editing controls and global editing controls), such as selection of button 698 in FIG. 6MM).

As to claim 20, Hulbert discloses the method of claim 18. Hulbert further discloses determination to display the content on the secondary display is based on a query to an operating system (OS) running on the computing device ([0778] In some embodiments, such as in FIG. 20D, while displaying, on the first display 504-2, the soft keyboard 2004a and displaying, on the second display 504-1, the plurality of representations 2002a-b of applications running on the electronic device 500 with the respective application 2002b having the input focus of the soft keyboard, the electronic device 500 displays (2198-48), on the first display 504-2 a toolbar 2006a associated with the respective application 2002b (e.g., a visually distinguished section of the user interface including one or more affordances for performing operations associated with an application running on the electronic device or the operating system of the electronic device)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        5/6/2022